Exhibit 10.1

 

THIRTEENTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS THIRTEENTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan, as
amended (the “Plan”), was duly adopted by the Board of Directors (the “Board”)
of Liquidia Technologies, Inc. (the “Company”) on September 20, 2018.

 

WHEREAS, the Board has adopted and the stockholders of the Company have
previously approved the Plan; and

 

WHEREAS, the Board deems it to be in the best interest of the Company to amend
the Plan to provide for net exercise as an additional method to exercise
nonqualified stock options without an additional approval by the Board required
at the time of exercise.

 

NOW, THEREFORE, effective as of September 20, 2018, the Plan is hereby amended
as follows:

 

1.            Section 6(c) of the Plan is hereby deleted in its entirety and
replaced with the following:

 

“Payment of Exercise Price. Payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, (ii) by check, (iii) by cash equivalent, (iv) for nonqualified stock
options only, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Stock issuable upon exercise by the largest whole
number of shares with a fair market value that does not exceed the aggregate
exercise price or (v) in any other manner as may be permitted by the Board in
its discretion.”

 

2.            Except as herein amended, the terms and provision of the Plan
shall remain in full force and effect.

 

[Signature Page Immediately Follows]

 







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date first set forth above.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin Gordon

 

Name:

Kevin Gordon

 

Title:

President and Chief Financial Officer

 

[SIGNATURE PAGE TO STOCK OPTION PLAN AMENDMENT NO. 13]

 







--------------------------------------------------------------------------------

 



LIQUIDIA TECHNOLOGIES, INC.

 

TWELFTH AMENDMENT TO STOCK OPTION PLAN

 

A.           LIQUIDIA TECHNOLOGIES, INC., a corporation organized under the laws
of the State of Delaware (the “Company”) established the Company’s Stock Option
Plan (the “Plan”) by an original instrument adopted by the Company on
November 6, 2004;

 

B.           The Plan currently provides for 11,899,642 shares of Common Stock
to be reserved for issuance under the Plan; and

 

C.           The Company now wishes to amend the Plan to increase the number of
shares of Common Stock reserved for issuance under the Plan by 5,000,000 shares
to an aggregate of 16,899,642 shares and to modify Paragraph 4 of the Plan.

 

NOW THEREFORE, effective immediately, the Plan is amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be Sixteen Million Eight Hundred Ninety-Nine Thousand Six Hundred
Forty-Two (16,899,642) shares.”

 

2.            In all other respects the Plan will remain the same.

 







--------------------------------------------------------------------------------

 



ELEVENTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS ELEVENTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) effective November 6, 2014
and October 9, 2015, respectively.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to extend the period of time during which
options may be granted pursuant to the Plan.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            Section 5 of the Plan shall be deleted in its entirety and the
following substituted in lieu thereof:

 

“Time for Granting Options: All Options shall be granted, if at all, within
twelve (12) years from the earlier of the date the Plan is adopted by the Board
or the date the plan is duly approved by the stockholders of the Company.”

 

2.            Except as herein amended, the terms and provisions of the Plan, as
previously amended, shall remain in full force and effect as adopted and
approved.

 







--------------------------------------------------------------------------------

 



TENTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS TENTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) effective August 28, 2013 and
January 22, 2014, respectively.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 10,287,339
shares to 11,899,642 shares.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 11,899,642 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



NINTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS NINTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) effective February 16, 2011 and
February 17, 2011, respectively.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 9,033,327
shares to 10,287,339 shares.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 10,287,339 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



EIGHTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS EIGHTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) effective April 14, 2010.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 6,934,407
shares to 9,033,327 shares.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 9,033,327 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



SEVENTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS SEVENTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) effective January 8, 2010.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 4,659,972
shares to 6,934,407 shares.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 6,934,407 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



SIXTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS SIXTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors and the stockholders of
Liquidia Technologies, Inc. (the “Company”) on June 30, 2009.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 3,203,881
to 4,659,972.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 4,659,972 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



FIFTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS FIFTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors of Liquidia
Technologies, Inc. (the “Company”) on May 13, 2008.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 3,203,881
to 3,403,881.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 3,403,881 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



FOURTH AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS FOURTH AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors of Liquidia
Technologies, Inc. (the “Company”) on February 27, 2007.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 2,502,210
to 3,203,881.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 3,203,881 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



THIRD AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS THIRD AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by the Board of Directors of Liquidia
Technologies, Inc. (the “Company”) on October 23, 2006.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 1,502,210
to 2,502,210.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 2,502,210 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



SECOND AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS SECOND AMENDMENT of Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) was duly adopted by written consent of the Board of Directors of
Liquidia Technologies, Inc. (the “Company”) on May 12, 2006.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to decrease the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 1,631,935
to 1,502,210.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be 1,502,210 shares.”

 

2.            Except as herein amended, the terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved.

 







--------------------------------------------------------------------------------

 



FIRST AMENDMENT

OF LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

THIS FIRST AMENDMENT of Liquidia Technologies, Inc. Slock Option Plan (the
“Plan”) was duly adopted by written consent of the Board of Directors of Liqudia
Technologies, Inc. (the “Company”) on November 10, 2004.

 

WHEREAS, the Board of Directors of the Company has adopted and the stockholders
of the Company have approved the Plan; and

 

WHEREAS, the Board of Directors deems it to be in the best interest of the
Company to amend the Plan in order to increase the maximum number of shares of
common stock issuable pursuant to options granted under the Plan from 1,800,000
to 1,631,935.

 

NOW, THEREFORE, the Plan shall be amended as follows:

 

1.            The first sentence of Paragraph 4 of the Plan shall be deleted in
its entirety and the following substituted in lieu thereof:

 

“Subject to adjustment as provided in Paragraph 9 below, the maximum number of
shares of Stock which may be issued pursuant to Options granted under the Plan
shall be One Million Six Hundred Thirty-One Thousand Nine Hundred Thirty-Five
(1,631,935) shares.”

 

2.            Except as herein amended, [he terms and provisions of the Plan
shall remain in full force and effect as originally adopted and approved,

 

 





--------------------------------------------------------------------------------

 



LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN

 

1.            Purpose. The Liquidia Technologies, Inc. Stock Option Plan (the
“Plan”) is established to create an additional incentive for key employees,
directors and consultants or advisors of Liquidia Technologies, Inc. and any
successor corporations or any present or future parent and/or subsidiary
corporations of such corporation (collectively, the “Company”) to promote the
financial success and progress of the Company. For purposes of the Plan, a
parent corporation and a subsidiary corporation shall be as defined in Sections
424(e) and 424(f) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.            Administration. The Plan shall be administered by the Board of
Directors of the Company (the “Board”) and/or by a duly appointed committee of
the Board having such powers as shall be specified by the Board. Any subsequent
references herein to the Board shall also mean the committee if such committee
has been appointed and, unless the powers of the committee have been
specifically limited, the committee shall have all of the powers of the Board
granted herein, other than power to terminate or amend the Plan as provided in
Paragraph 11 hereof, subject to the terms of the Plan and any applicable
limitations imposed by law. All questions of interpretation of the Plan or of
any award granted under the Plan shall be determined by the Board, and such
determinations shall be final and binding upon all persons having an interest in
the Plan and/or any Option (as defined below). Any officer of the Company shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation or election which is the responsibility of or which is
allocated to the Company herein, provided the officer has apparent authority
with respect to such matter, right, obligation or election.

 

3.            Eligibility. The Board may grant options (each an “Option”) to
purchase shares of the authorized but unissued Class A Voting Common Stock of
the Company (the “Stock”), which Options may be either incentive stock options
as defined in Section 422 of the Code (an “Incentive Stock Option”) or
nonqualified stock options. Options may be granted to employees, officers,
directors, consultants, advisors or other independent contractors (collectively
“persons”). The Board, in its sole discretion, shall determine to whom Options
are granted (each an “Optionee”). An Option that the Board intends to be an
Incentive Stock Option shall only be granted to an employee of the Company and
shall be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to an Optionee, if
an Option (or any part thereof) which is intended to be an Incentive Stock
Option does not qualify as an Incentive Stock Option. An Optionee may, if
otherwise eligible, be granted additional Options.

 

4.            Shares Subject to Option. Subject to adjustment as provided in
Paragraph 9 below, the maximum number of shares of Stock which may be issued
pursuant to Options granted under the Plan shall be One Million Eight Hundred
Thousand (1,800,000) shares. If any outstanding Option for any reason expires or
is terminated or cancelled, the shares of Stock allocable to the unexercised
portion of such Option, may again be subject to an Option. It is intended that
the Plan shall constitute a written compensatory benefit plan

 

 



 

--------------------------------------------------------------------------------

 



within the meaning of Rule 701 promulgated under the Securities Act of 1933, as
amended (“Rule 701”), to the extent applicable, and that the Plan shall
otherwise be administered in compliance with the requirements of Rule 701. To
ensure such compliance, the Company shall maintain a record of shares subject to
outstanding Options under the Plan and the exercise price of the Options, plus a
record of all shares of Stock issued upon the exercise of the Options and the
exercise price of the Options.

 

5.            Time for Granting Options. All Options shall be granted, if at
all, within ten (10) years from the earlier of the date the Plan is adopted by
the Board or the date the Plan is duly approved by the stockholders of the
Company.

 

6.            Terms, Conditions and Form of Options. Subject to the provisions
of the Plan, the Board shall determine for each Option the number of shares of
Stock into which the Option is exercisable, whether the Option is to be treated
as an Incentive Stock Option or as a nonqualified stock option and all other
terms and conditions of the Option. Each Option granted pursuant to the Plan
shall comply with and be subject to the following terms and conditions:

 

(a)          Exercise Price. The exercise price for each Option shall be
established in the sole discretion of the Board; provided, however, that (i) the
exercise price per share for an Incentive Stock Option shall be not less than
the fair market value of a share of Stock on the date of grant and (ii) the
exercise price per share of an Incentive Stock Option granted to an Optionee who
on the date of the grant owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company within
the meaning of Section 422(b)(6) of the Code (a “Ten Percent Owner Optionee”)
shall be not less than one hundred ten percent (110%) of the fair market value
of a share of Stock on the date of grant. For this purpose, “fair market value”
means the value assigned to the Stock by the Board for any date of grant, as
determined pursuant to a reasonable method established by the Board that is
consistent with the requirements of Sections 422 and 424 of the Code and the
regulations thereunder (which method may be changed from time to time).
Notwithstanding the foregoing, an Option (whether an Incentive Stock Option or a
nonqualified stock option) may be granted by the Board in its discretion with an
exercise price lower than the minimum exercise price set forth above if, in the
case of an Incentive Stock Option, such Option is granted pursuant to an
assumption or substitution for another option in accordance with the provisions
of Section 424(a) of the Code. The foregoing shall not require that any such
assumption or modification will result in the Option having the same
characteristics, attributes or tax treatment as the Option for which it is
substituted.

 

(b)          Exercise Period of Options. The Board shall have the power to set
the times on or within which an Option shall be exercisable or the events upon
which an Option shall be exercisable and the term of an Option; provided,
however, that (i) no Incentive Stock Option shall be exercisable after the
expiration of ten (10) years after the date of grant, (ii) no Incentive Stock
Option granted to a Ten Percent

 

 



2

--------------------------------------------------------------------------------

 



Owner Optionee shall be exercisable after the expiration of five (5) years after
the dale of grant, (iii) no Option shall be exercisable after the date the
Optionee’s employment with the Company is terminated for cause (as determined in
the sole discretion of the Board unless cause is defined in an employment
agreement between the Optionee and the Company in which case such definition
shall be used); and (iv) each Incentive Stock Option shall terminate and cease
to be exercisable no later than three (3) months after the date on which the
Optionee terminates employment with the Company, unless the Optionee’s
employment with the Company was terminated as a result of the Optionee’s death
or disability (within the meaning of Section 22(e)(3) of the Code), in which
event the Incentive Stock Option shall terminate and cease to be exercisable no
later than twelve (12) months from the date on which the Optionee’s employment
terminated. For this purpose, an Optionee’s employment shall be deemed to have
terminated as a result of death if the Optionee dies within three (3) months
following the Optionee’s termination of employment.

 

(c)          Payment of Exercise Price. Payment of the exercise price for the
number of shares of Stock being purchased pursuant to any Option shall be made
in cash, by check, cash equivalent or in any other manner as may be permitted by
the Board in its discretion.

 

(d)          $100,000 Limitation. The aggregate fair market value, determined as
of the date of grant of the shares of the Stock with respect to which an
Incentive Stock Option (determined without regard to this subparagraph) is first
exercisable during any calendar year (under this Plan or under any other plan of
the Company) by any Optionee shall not exceed $100,000. If such limitation would
be exceeded with respect to an Optionee for a calendar year, the Incentive Stock
Option shall be deemed a nonqualified slock option to the extent of such excess.

 

7.            Forms of Stock Option Agreements. All Options shall be evidenced
by a written agreement substantially in the form of the incentive stock option
agreement attached hereto as Exhibit A or the nonqualified stock option
agreement attached hereto as Exhibit B, as applicable, both of which are
incorporated herein by reference (the “Form Option Agreements”) or such other
form or forms as may be approved by the Board consistent with the terms of this
Plan. The Board shall have the authority from time to time to vary the terms of
the Form Option Agreements either in connection with the grant of an Option or
in connection with the authorization of a new standard form or forms; provided,
however, that the terms and conditions of such revised or amended standard form
or forms of stock option agreement shall be in accordance with the terms of the
Plan.

 

8.            Transfer of Control Upon a merger, consolidation, corporate
reorganization, or any transaction in which all or substantially all of the
assets or stock of the Company are sold, leased, transferred or otherwise
disposed of (other than a mere reincorporation transaction or one in which the
holders of voting capital stock of the Company immediately prior to such merger
or consolidations continue to hold at least a majority of the voting power of

 





3

--------------------------------------------------------------------------------

 



the surviving corporation) (a “Transfer of Control”), then, except as otherwise
provided in a particular stock option agreement approved by the Board, any
unexercisable portion of an outstanding Option that would otherwise become
exercisable within twelve (12) months following the effective time of the
Transfer of Control shall become immediately exercisable as of a date prior to
the Transfer of Control, which date shall be determined by the Board. Upon the
occurrence of a Transfer of Control, each outstanding Option, to the extent not
exercised prior to the Transfer of Control, shall terminate as of the effective
time of the Transfer of Control, unless such Option is assumed by the successor
corporation (or parent thereof) or replaced with a comparable option to purchase
shares of the capital stock of the successor corporation (or parent thereof).
The exercise of any Option that was permissible solely by reason of this
Paragraph 8 shall be conditioned upon the consummation of the Transfer of
Control.

 

9.            Effect of Change in Stock Subject to Plan. The Board shall make
appropriate adjustments in the number and class of shares of the Stock subject
to the Plan and to any outstanding Options and in the option price of any
outstanding Options in the event of a stock dividend, stock split, reverse stock
split, combination, reclassification or similar change in the capital structure
of the Company.

 

10.          Options Non-Transferable. Except as otherwise provided in a stock
option agreement, no Option shall be assignable or transferable by the Optionee,
except by will or by the laws of descent and distribution. During the lifetime
of an Optionee, an Option shall be exercisable only by such Optionee.

 

11.          Termination or Amendment. The Board may amend, suspend or terminate
the Plan or any portion thereof at any time. The Board may amend, modify or
terminate any outstanding Option; provided, however, that no amendment
authorized hereby may adversely affect the rights of any Optionee under any then
outstanding Option without the consent of the Optionee, unless such amendment is
required to enable an Option designated as an Incentive Stock Option to qualify
as an Incentive Stock Option. The Board shall be entitled to create, amend or
delete appendices to this Plan as specified herein.

 

12.          Withholding. Each Optionee shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Options to such Optionee no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an award, when the Stock is registered under the Securities Exchange
Act of 1934, as amended, Optionees may satisfy such tax obligations in whole or
in part by delivery of shares of Stock, including shares retained from the
Option creating the tax obligation, valued at their fair market value as
determined by, or in a manner approved by, the Board in good faith; provided,
however, that the total tax withholding where stock is being used to satisfy
such tax obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Company may, to

 





4

--------------------------------------------------------------------------------

 



the extent permitted by law, deduct any such tax obligations from any payment of
any kind otherwise due to an Optionee.

 

13.          Conditions on Delivery of Stock. The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Option have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Optionee has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws,
rules or regulations.

 

14.          Right of First Refusal.

 

(a)          Right of First Refusal. If any Optionee proposes to sell, pledge or
otherwise transfer any shares of Stock acquired upon exercise of an Option (the
“Exercise Shares”), the Company shall have the right to repurchase the Exercise
Shares under the terms and subject to the conditions set forth in this Paragraph
14 (the “Right of First Refusal”).

 

(b)          Notice of Proposed Transfer. Prior to any proposed transfer of the
Exercise Shares, the Optionee shall give a written notice (the “Transfer
Notice”) to the Company describing fully the proposed transfer, including the
number of Exercise Shares, the name and address of the proposed transferee (the
“Proposed Transferee”), the proposed transfer price and all other material terms
and conditions of the proposed transfer.

 

(c)          Exercise of the Right of First Refusal. The Company shall have the
right to purchase all, but not less than all, of the Exercise Shares at the
purchase price and on the terms set forth in the Transfer Notice by delivery to
the Optionee of a notice of exercise of the Right of First Refusal within thirty
(30) days after the date the Transfer Notice is delivered to the Company. The
Company’s exercise or failure to exercise the Right of First Refusal with
respect to any proposed transfer described in a Transfer Notice shall not affect
the Company’s ability to exercise the Right of First Refusal with respect to any
proposed transfer described in any other Transfer Notice, whether or not such
other Transfer Notice is issued by the Optionee or issued by any other person
with respect to a proposed transfer to the same Proposed Transferee. If the
Company exercises the Right of First Refusal, the Company and the Optionee shall
thereupon consummate the sale of the Exercise Shares to the Company on the terms
set forth in the Transfer Notice; provided however, that if the Transfer Notice
provides for the payment for the Exercise Shares other than in cash, the Company
shall have the option of paying for the Exercise Shares by the discounted cash
equivalent of the consideration described in the Transfer Notice as reasonably
determined by the Company. For purposes of the foregoing, cancellation of any
indebtedness of the Optionee to the

 





5

--------------------------------------------------------------------------------

 



Company shall be treated as payment to the Optionee in cash to the extent of the
unpaid principal and any accrued interest cancelled.

 

(d)          Failure to Exercise the Right of First Refusal. If the Company
fails to exercise the Right of First Refusal within the period specified in
Paragraph 14(c) above, the Optionee may conclude a transfer to the Proposed
Transferee of the Exercise Shares on the terms and conditions described in the
Transfer Notice, provided such transfer occurs not later than one hundred twenty
(120) days following delivery to the Company of the Transfer Notice. Any
proposed transfer on terms and conditions different from those described in the
Transfer Notice, as well as any subsequent proposed transfer by the Optionee,
also shall be subject to the Right of First Refusal and shall require compliance
by the Optionee with the procedure described in this Paragraph 14.

 

(e)          Transferees of the Transfer Shares. All transferees of the Exercise
Shares or any interest therein, other than the Company, shall be required as a
condition of such transfer to agree in writing (in a form satisfactory to the
Company) that such transferee shall receive and hold such Exercise Shares or
interests subject to the provisions of this Paragraph 14 providing for the Right
of First Refusal with respect to any subsequent transfer.

 

(f)           Transfers Not Subject to the Right of First Refusal. The Right of
First Refusal shall not apply to any transfer or exchange of the Exercise Shares
if: (i) such transfer is in connection with a Transfer of Control; (ii) such
transfer is to one or more members of the Optionee’s immediate family (or a
trust for their benefit) provided all such transferees agree in writing to the
restrictions of Paragraph 14(e); or (iii) such transfer has been approved by the
Board, which approval may be granted or withheld in its complete discretion.

 

(g)          Assignment of the Right of First Refusal. The Company shall have
the right to assign the Right of First Refusal at any time.

 

(h)          Stock Dividends Subject to First Refusal Right. If, from time to
time, there is any stock dividend, stock split, recapitalization,
reclassification or other change in the character or amount of any of the
outstanding stock of the Company, the stock of which is subject to the
provisions of an option agreement issued pursuant to the Plan, then, in such
event, any and all new substituted or additional securities to which the
Optionee is entitled by reason of the Optionee’s ownership of the shares
acquired upon exercise of an Option shall be immediately subject to the Right of
First Refusal with the same force and effect as the shares subject to the Right
of First Refusal immediately before such event.

 

(i)           Early Termination of the Right of First Refusal. The other
provisions of this Paragraph 14 notwithstanding, the Right of First Refusal
shall terminate, and be of no further force and effect, upon the earlier of
(i) the occurrence of a Transfer of Control, unless the surviving, continuing,
successor, or purchasing corporation, as

 





6

--------------------------------------------------------------------------------

 



the case may be, assumes the Company’s rights and obligations under the Plan or
(ii) the existence of a public market for the class of shares subject to the
Right of First Refusal. A “public market” shall be deemed to exist if (x) such
stock is listed on a national securities exchange (as that term is used in the
Exchange Act) or (y) such stock is traded on the over-the-counter market and
prices therefor are published daily on business days in a recognized financial
journal.

 

(j)           Escrow. To ensure shares of Stock subject to Right of First
Refusal will be available for repurchase, the Company may require an Optionee to
deposit certificates evidencing the Exercise Shares in escrow with the Company
or an agent of the Company.

 

15.          Legends. The Company may at any time place legends referencing any
applicable federal or state securities law restriction on all certificates
representing shares of stock subject to the provisions of this Option Agreement.
The Optionee shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Optionee in order to effectuate the provisions
of this Paragraph. Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

 

(a)          THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT COVERING SUCH SHARES, THE SALE IS MADE IN ACCORDANCE WITH RULE
144 OR RULE 701 UNDER THE ACT, OR THE CORPORATION RECEIVES AN OPINION OF COUNSEL
FOR THE HOLDER OF THESE SHARES REASONABLY SATISFACTORY TO THE CORPORATION,
STATING THAT SUCH SALE, TRANSFER ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

(b)          THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RTGHT
OF FIRST REFUSAL OPTION IN FAVOR OF THE CORPORATION OR ITS ASSIGNEE SET FORTH IN
THE CORPORATION’S STOCK OPTION PLAN AND AN AGREEMENT BETWEEN THE CORPORATION AND
THE REGISTERED HOLDER, OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH
IS ON FILE AT THE PRINCIPAL OFFICE OF THIS CORPORATION.

 

(c)          THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE
CORPORATION TO THE REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION
AS DEFINED IN SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS

 





7

--------------------------------------------------------------------------------

 



AMENDED. THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL NOTIFY THE
CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE REGISTERED HOLDER
HEREOF MADE ON OR BEFORE THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY
NOMINEE) FOR A PERIOD OF ONE YEAR FROM THE DATE OF EXERCISE OF THE OPTION OR TWO
YEARS FROM THE DATE OF GRANT OF THE OPTION.

 

16.          Initial Public Offering. The event of an initial public offering of
stock made by the Company under the Securities Act, Optionee shall offer, sell,
contract to sell, pledge, hypothecate, grant any option to purchase or make any
short sale of, or otherwise dispose of any shares of stock of the Company or any
rights to acquire stock of the Company for such period of time as may be
established by the underwriter for such initial public offering; provided,
however, that such period of time shall not exceed one hundred eighty (180) days
from the effective date of the registration statement to be filed in connection
with such initial public offering.

 

17.          Miscellaneous

 

(a)          Nothing in this Plan or any Option granted hereunder shall confer
upon any Optionee any right to continue in the employ of the Company, or to
serve as a director, consultant or advisor thereof, or interfere in any way with
the right of the Company to terminate such Optionee’s employment at any time.
Unless specifically provided otherwise, no grant of an Option shall be deemed
salary or compensation for the purpose of computing benefits under any employee
benefit plan or other arrangement of the Company for the benefit of its
employees unless the Company shall determine otherwise. No Optionee shall have
any claim to an Option until it is actually granted under the Plan. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Board, be
no greater than the right of an unsecured general creditor of the Company.

 

(b)          The Plan and the grant of Options hereunder shall be subject to all
applicable federal and state laws, rules, and regulations and to such approvals
by any United States government or regulatory agency as may be required.

 

(c)          The terms of the Plan shall be binding upon the Company, and its
successors and assigns.

 

(d)          This Plan and all awards taken hereunder shall be governed by the
laws of the State of Delaware, without regard to the conflicts of laws of
Delaware, without regard to the conflicts of laws rules of Delaware.

 





8

--------------------------------------------------------------------------------

 



(e)          If any provision of this Plan or a Form Option Agreement is or
becomes or is deemed invalid, illegal or unenforceable in any jurisdiction, or
would disqualify the Plan or any Form Option Agreement under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Form Option Agreement, it shall be stricken and the remainder of
the Plan or the Form Option Agreement shall remain in full force and effect.

 

(f)           The Board may incorporate additional or alternative provisions for
this Plan with respect to residents of one or more individual states to the
extent necessary or desirable under state securities laws. Such provisions shall
be set out in one or more appendices hereto which may be amended or deleted by
the Board from time to time.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Board of Directors of the Company on the
6th day of November, 2004 and approved by the stockholders of the Company on the
9th day of November, 2004.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Fred D. Hutchison

 

 

Fred D. Hutchison, Secretary

 





9

--------------------------------------------------------------------------------

 



APPENDIX A

 

LIQUIDIA TECHNOLOGIES, INC.

STOCK OPTION PLAN (the “Plan”)

 

Provisions Applicable to California Residents

 

Notwithstanding anything to the contrary otherwise appearing the Plan, the
following provisions shall apply to any stock option or other award granted
under the Plan to a resident of the State of California and, in the event of any
conflict or inconsistency between the following provisions and the provisions
otherwise appearing in the Plan, the following provisions shall control, solely
with respect to options or other awards granted under the Plan to residents of
the State of California:

 

·



At no time shall the total number of shares of Company stock issuable upon
exercise of all outstanding stock options granted pursuant to this Plan and the
total number of shares provided for under any bonus or similar plan or agreement
of the Company exceed the limitations set forth in Rule 260.140.45 promulgated
under the California Code, based on the number of shares of the Company which
are outstanding at the time the calculation is made.

 

·



The exercise price of an option granted to a California resident may not be less
than 85% of the “fair value” (as defined by Rule 260.140.50 promulgated under
the California Code) of the Company’s common stock at the time the option is
granted (or 110% of the “fair value” in the case of any person who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or subsidiary corporations at the time of
such grant).

 

·



The exercise period of a stock option granted to a California resident shall be
no longer than 120 months from the date the option is granted.

 

·



An option granted to a California resident shall not be transferable, other than
by will or the laws of descent and distribution, or as permitted by Rule 701 of
the Securities Act of 1933, as amended.

 

·



An option granted to a California resident shall become exercisable at the rate
of at least 20% per year over 5 years from the date the option is granted,
subject to reasonable conditions such as continued employment. However, in the
case of an option granted to a California resident who is an officer, director,
or consultant of the Company or any of its affiliates, the option may become
fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the Company.

 

·



Unless employment is terminated for cause as defined by applicable law, the
terms of the Plan or stock option agreement or a contract of employment, the
right to exercise an option granted to a California resident in the event of
termination of such optionee’s employment (to the extent that such optionee is
otherwise entitled to exercise on the date of termination of employment) shall
terminate as follows:

 





10

--------------------------------------------------------------------------------

 



 

·



At least 6 months from the date of termination if termination was caused by
death or disability; or

 

·



At least 30 days from the date of termination if termination was caused by an
event other than death or disability.

 

·



The Plan shall terminate with respect to California residents on the earlier of
ten years after the date the Plan is adopted or the date the Plan is approved by
the shareholders of the Company.

 

·



The Plan shall be available to California residents only if the stockholders of
the Company approve the Plan within 12 months before or after the date the Plan
is adopted. Any option exercised by a California resident before such
stockholder approval is obtained shall be rescinded if such stockholder approval
is not subsequently obtained and such shares shall not be counted in determining
whether the required stockholder approval is obtained.

 

·



Each California resident participating in the Plan will be provided with a copy
of the Company’s annual financial statements (which need not be audited). The
Company shall not be required to provide such statements to key employees whose
duties with the Company assure access to equivalent information.

 

 



11

--------------------------------------------------------------------------------

 



EXHIBIT A

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

 

LIQUIDIA TECHNOLOGIES, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

Liquidia Technologies, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual named below an option (the “Option”) to purchase
certain shares of common stock of the Company pursuant to the Liquidia
Technologies, Inc. Stock Option Plan, in the manner and subject to the
provisions of this Option Agreement.

 

1.            Definitions:

 

(a)          “Code” shall mean the Internal Revenue Code of 1986, as amended.
(All citations to Sections of the Code are to such Sections as they may from
time to time be amended or renumbered.)

 

(b)          “Company” shall mean Liquidia Technologies, Inc., a Delaware
corporation, and any successor corporation thereto.

 

(c)          “Date of Option Grant” shall mean                        .

 

(d)          “Disability” shall mean disability within the meaning of
Section 22(e)(3) of the Code, as determined by the Board of Directors of the
Company (the “Board”) in its discretion under procedures established by the
Board.

 

(e)          “Exercise Price” shall mean                 ($         ) per share
as adjusted from time to time pursuant to Paragraph 9 of the Plan.

 

(f)           “Number of Option Shares” shall mean
                      (          ) shares of Class A Voting Common Stock of the
Company as adjusted from time to time pursuant to Paragraph 9 of the Plan.

 

(g)          “Option Term Date” shall mean the date ten (10) years after the
Date of Option Grant.

 

(h)          “Optionee” shall mean                    .

 

 



 

--------------------------------------------------------------------------------

 



(i)           “Plan” shall mean the Liquidia Technologies, Inc. Stock Option
Plan.

 

2.            Status of the Option. The Option is intended to be an incentive
stock option as described in Section 422 of the Code, but the Company does not
represent or warrant that the Option qualifies as such. The Optionee should
consult with the Optionee’s own tax advisors regarding the tax effects of the
Option and the requirements necessary to obtain favorable income tax treatment
under Section 422 of the Code.

 

3.            Administration. All questions of interpretation concerning the
Option shall be determined by the Board and shall be final and binding upon all
persons having an interest in the Option.

 

4.            Exercise of the Option.

 

(a)          Right to Exercise. The Option shall become exercisable as set forth
below, from subject to the termination provisions of Paragraphs 6 and 7 hereof
and the Optionee’s acknowledgement and agreement that any shares purchased upon
exercise are subject to the Company’s repurchase rights set forth in the
Company’s Bylaws:

 

(i)           On and after                   , the Option may be exercised to
purchase up to 25% of the Number of Option Shares.

 

(ii)          On or after the last day of each successive full month of service
as an employee of a Participating Company beginning on or after the Initial
Vesting Date, the Option may be exercised to purchase up to an additional 2.084%
of the Number of Option Shares.

 

This provision shall be interpreted such that on or after                   ,
the Option may be exercised to purchase up to 100% of the Number of Option
Shares.

 

The schedule set forth above is cumulative, so that shares as to which the
Option has become exercisable on and after a date indicated by the schedule may
be purchased pursuant to exercise of the Option at any subsequent date prior to
termination of the Option pursuant to Paragraph 6 hereof. The Option may be
exercised at any time and from time to time to purchase up to the number of
shares as to which it is then exercisable.

 

Notwithstanding the foregoing, if the aggregate fair market value, determined as
of the Date of Option Grant, of the stock with respect to which the Option may
be exercised (determined without regard to this provision) for the first time
during any calendar year (under this Plan), as determined in accordance with
Section 422(d) of the Code, shall exceed one hundred thousand dollars
($100,000), the Option shall be deemed a nonqualified stock option to the extent
of such excess.

 





2

--------------------------------------------------------------------------------

 



(b)          Method of Exercise. The Option shall be exercised by written notice
to the Company in the form of Exhibit A hereto.

 

(c)          Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of the shares upon exercise of the Option
shall be subject to compliance with all applicable requirements of federal or
state law with respect to such securities. The Option may not be exercised if
the issuance of shares upon such exercise would constitute a violation of any
applicable federal or state securities laws or other law or regulations. In
addition, no Option may be exercised unless (i) a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act.

 

THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISABLE UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS EXERCISABLE PURSUANT
TO THE TERMS HEREOF.

 

As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

5.            Non-Transferability of the Option. The Option and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution.

 

6.            Termination of the Option. The Option shall terminate upon on the
first to occur of: (a) the Option Term Date; (b) the last date for exercising
the Option following termination of employment as described in Paragraph 7
hereof, or (c) upon a Transfer of Control as described in Paragraph 8 of the
Plan.

 

7.            Termination of Employment.

 

(a)          Termination of the Option. If the Optionee ceases to be an employee
of the Company for any reason except death or Disability, the Option, to the
extent exercisable by the Optionee on the date on which the Optionee ceased to
be an employee, may be exercised by the Optionee until the earlier of (i) three
(3) months after the date on which the Optionee’s employment terminates or
(ii) the Option Term Date. Notwithstanding the foregoing, if the Optionee’s
employment with the Company is terminated for cause (as determined in the sole
discretion of the Board), the Option may not be exercised after the date on
which the

 





3

--------------------------------------------------------------------------------

 



Optionee’s employment terminates. If the Optionee’s employment with the Company
is terminated because of the death or Disability of the Optionee, the Option, to
the extent exercisable by the Optionee on the date on which the Optionee ceased
to be an employee, may be exercised by the Optionee (or the Optionee’s legal
representative) until the earlier of (i) the expiration of twelve (12) months
from the date the Optionee’s employment terminated, (ii) the Option Term Date.
The Optionee’s employment shall be deemed to have terminated on account of death
if the Optionee dies within three (3) months after the Optionee’s termination of
employment. This Paragraph shall be interpreted such that the Option shall not
become exercisable as to any additional number of Option Shares after the date
on which the Optionee ceases to be an employee of the Participating Company
Group (pursuant to this Paragraph 7) for any reason, notwithstanding any period
after such cessation of employment during which the Option may remain
exercisable as provided in this Paragraph 7.

 

(b)          Exercise Prevented by Law. Except as provided in this Paragraph 7,
the Option shall terminate and may not be exercised after the Optionee’s
employment with the Company terminates unless the exercise of the Option in
accordance with this Paragraph 7 is prevented by the provisions of Paragraph
4(c) hereof. If the exercise of the Option is so prevented, the Option shall
remain exercisable until the earlier of (i) three (3) months after the date the
Optionee is notified by the Company that the Option is exercisable or (ii) the
Option Term Date.

 

(c)          Optionee Subject to Section 16(b). Notwithstanding the foregoing,
if the exercise of the Option within the applicable time periods set forth above
would subject the Optionee to suit under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which the Optionee would no longer be subject to such suit, (ii) the
one hundred and ninetieth (190th) day after the Optionee’s termination of
employment, or (iii) the Option Term Date.

 

(d)          Leave of Absence. For purposes hereof, the Optionee’s employment
with the Company shall not be deemed to terminate if the Optionee takes any
military leave, sick leave, or other bona fide leave of absence approved by the
Company of ninety (90) days or less. In the event of a leave in excess of ninety
(90) days, the Optionee’s employment shall be deemed to terminate on the
ninety-first (91st) day of the leave unless the Optionee’s right to reemployment
with the Company remains guaranteed by statute or contract.

 

8.            Rights as a Stockholder or Employee. The Optionee shall have no
rights as a stockholder with respect to any shares covered by the Option until
the date of the issuance of a certificate or certificates for the shares for
which the Option has been exercised. Nothing in the Option shall confer upon the
Optionee any right to continue in the employ of the Company or interfere in any
way with any right of the Company to terminate the Optionee’s employment at any
time.

 





4

--------------------------------------------------------------------------------

 



9.            Notice of Sales Upon Disqualifying Disposition. The Optionee shall
dispose of the shares acquired pursuant to the Option only in accordance with
the provisions of this Option Agreement. In addition, the Optionee shall
promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year from the date the Optionee exercises all or part of the Option or
within two (2) years of the date of grant of the Option. Until such time as the
Optionee disposes of such shares in a manner consistent with the provisions of
this Option Agreement, the Optionee shall hold all shares acquired pursuant to
the Option in the Optionee’s name (and not in the name of any nominee) for the
one-year period immediately after exercise of the Option and the two-year period
immediately after grant of the Option. At any time during the one-year or
two-year periods set forth above, the Company may place a legend or legends on
any certificate or certificates representing shares acquired pursuant to the
Option requesting the transfer agent for the Company’s stock to notify the
Company of any such transfers. The obligation of the Optionee to notify the
Company of any such transfer shall continue notwithstanding that a legend has
been placed on the certificate or certificates pursuant to the preceding
sentence.

 

10.          Binding Effect. This Option Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

11.          Termination or Amendment. The Board may terminate or amend this
Option Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee unless such amendment is required to enable
the Option to qualify as an Incentive Stock Option.

 

12.          Integrated Agreement. This Option Agreement, together with the Plan
and the Company’s bylaws, constitute the entire understanding and agreement of
the Optionee and the Company with respect to the subject matter contained
herein, and there are no other agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Company with respect
to the subject matter contained herein other than those as set forth or provided
for herein and therein. To the extent contemplated herein, the provisions of
this Option Agreement shall survive any exercise of the Option and shall remain
in full force and effect. The terms and conditions included in the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Option Agreement and any term or provision
of the Plan, the term or provision of the Plan shall control.

 

13.          Applicable Law. This Option Agreement shall be governed by the laws
of the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

14.          Effect of Certain Transactions. Notwithstanding anything to
contrary in this Option Agreement, in the event that the Optionee has entered
into a nondisclosure, invention

 





5

--------------------------------------------------------------------------------

 



and/or non-competition agreement with the Company and the Optionee is
determined, in the reasonable judgment of the Company’s Board of Directors, to
have materially breached such agreement, the Optionee shall forfeit any shares
acquired pursuant to the Option and 100% of the Option granted pursuant to this
Option Agreement, whether or not exercisable.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement, including the right of first refusal set
forth in the Company’s bylaws, and hereby accepts the Option subject to all of
the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors of the Company made in good faith upon any questions arising under
this Option Agreement.

 

The undersigned hereby acknowledges receipt of a copy of the Plan.

 

Date:

 

 

 

 

(Signature of Optionee)

 

 

 

 

 

(Printed Name of Optionee)

 

 



6

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[Date]

 

 

 

 

Re:         Exercise of Incentive Stock Option

 

Dear Sirs:

 

Pursuant to the terms and conditions of the Incentive Stock Option Award
Agreement dated as of                   , 200             (the “Agreement”),
between                    (“Optionee”) and Liquidia Technologies, Inc. (the
“Company”), Optionee hereby agrees to purchase                    shares (the
“Shares”) of the Class A Voting Common Stock of the Company and tender payment
in full for such shares in accordance with the terms of the Agreement.

 

The Shares are being issued to Optionee in a transaction not involving a public
offering and pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with such purchase, Optionee
represents, warrants and agrees as follows:

 

1.     The Shares are being purchased for the Optionee’s own account and not for
the account of any other person, with the intent of holding the Shares for
investment and not with the intent of participating, directly or indirectly, in
a distribution or resale of the Shares or any portion thereof.

 

2.     The Optionee is not acquiring the Shares based upon any representation,
oral or written, by any person with respect to the future value of, or income
from, the Shares, but rather upon independent examination and judgment as to the
prospects of the Company.

 

3.     The Optionee has had complete access to and the opportunity to review all
material documents related to the business of the Company, has examined all such
documents as the Optionee desired, is familiar with the business and affairs of
the Company and realizes that any purchase of the Shares is a speculative
investment and that any possible profit therefrom is uncertain.

 

4.     The Optionee has had the opportunity to ask questions of and receive
answers from the Company and its executive officers and to obtain all
information necessary for the Optionee to make an informed decision with respect
to the investment in the Company represented by the Shares.

 





 

--------------------------------------------------------------------------------

 



5.     The Optionee is able to bear the economic risk of any investment in the
Shares, including the risk of a complete loss of the investment, and the
Optionee acknowledges that he or she may need to continue to bear the economic
risk of the investment in the Shares for an indefinite period.

 

6.     The Optionee understands and agrees that the Shares are being issued and
sold to the Optionee without registration under any state or federal laws
relating to the registration of securities, in reliance upon exemptions from
registration under appropriate state and federal laws based in part upon the
representations of the Optionee made herein.

 

7.     The Company is under no obligation to register the Shares or to comply
with any exemption available for sale of the Shares by the Optionee without
registration, and the Company is under no obligation to act in any manner so as
to make Rule 144 promulgated under the 1933 Act available with respect to any
sale of the Shares by the Optionee.

 

8.     The Optionee has not relied upon the Company or an employee or agent of
the Company with respect to any tax consequences related to exercise of this
Option or the disposition of the Shares. The Optionee assumes full
responsibility for all such tax consequences and the filing of all tax returns
and elections the Optionee may be required to or find desirable to file in
connection therewith.

 

 

Very truly yours,

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

(Address)

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.

 

LIQUIDIA TECHNOLOGIES, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

Liquidia Technologies, Inc., a Delaware corporation (the “Company”), hereby
grants to the individual named below an option (the “Option”) to purchase
certain shares of common stock of the Company pursuant to the Liquidia
Technologies, Inc. Stock Option Plan, in the manner and subject to the
provisions of this Option Agreement.

 

1.            Definitions:

 

(a)          “Code” shall mean the Internal Revenue Code of 1986, as amended.
(All citations to Sections of the Code are to such Sections as they may from
time to time be amended or renumbered.)

 

(b)          “Company” shall mean Liquidia Technologies, Inc., a Delaware
corporation, and any successor corporation thereto.

 

(c)          “Date of Option Grant” shall mean                    .

 

(d)          “Exercise Price” shall mean Dollars
                          ($                  ) per share, as adjusted from time
to time pursuant to Paragraph 9 of the Plan.

 

(e)          “Number of Option Shares” shall mean
                      (               ) shares of Class A Voting Common Stock of
the Company as adjusted from time to time pursuant to Paragraph 9 of the Plan.

 

(f)           “Option Term Date” shall mean the date ten (10) years after the
Date of Option Grant.

 

(g)          “Optionee” shall mean                  .

 

(h)          “Plan” shall mean the Liquidia Technologies, Inc. Stock Option
Plan.

 

(i)           “Transfer of Control” shall mean a merger, consolidation,
corporate reorganization or any transaction in which all or substantially all of
the assets of

 

 



 

--------------------------------------------------------------------------------

 



the Company are sold, leased, transferred or otherwise disposed of (other than a
mere reincorporation transaction or one in which the holders of capital stock of
the Company immediately prior to such merger or consolidation continue to hold
at least a majority of the voting power of the surviving corporation).

 

2.            Nonqualified Stock Option. The Option is intended to be a
nonqualified stock option. The Optionee should consult with the Optionee’s own
tax advisors regarding the tax effects of this Option.

 

3.            Administration. All questions of interpretation concerning this
Option Agreement shall be determined by the Board of Directors (the “Board”) and
shall be final and binding upon all persons having an interest in the Option.

 

4.            Exercise of the Option.

 

(a)   Right to Exercise. The Option shall become exercisable from time to time,
subject to the schedule set forth below, in whole or in part, and subject to the
termination provisions of Paragraphs 6 and 7 hereof and the Optionee’s
acknowledgement and agreement that any shares purchased upon exercise are
subject to the Company’s repurchase rights set forth in the Company’s Bylaws:

 

(i)           On and after                , the Option may be exercised to
purchase up to 25% of the Number of Option Shares.

 

(ii)          On or after the last day of each successive month thereafter, the
Option may be exercised to purchase up to an additional               % of the
Number of Option Shares.

 

This provision shall be interpreted such that on or after
                        , the Option may be exercised to purchase up to 100% of
the Number of Option Shares.

 

The schedule set forth above is cumulative, so that shares as to which the
Option has become exercisable on and after a date indicated by the schedule may
be purchased pursuant to exercise of the Option at any subsequent date prior to
termination of the Option pursuant to Paragraph 6 hereof. The Option may be
exercised at any time and from time to time to purchase up to the number of
shares as to which it is then exercisable.

 

(b)          Method of Exercise. The Option shall be exercised by written notice
to the Company in the form of Exhibit A hereto.

 

(c)          Restrictions on Grant of the Option and Issuance of Shares. The
grant of the Option and the issuance of the shares upon exercise of the Option
shall be subject to compliance with all applicable requirements of federal or
state law with respect to such securities. The Option may not be exercised if
the issuance of shares upon

 





2

--------------------------------------------------------------------------------

 



such exercise would constitute a violation of any applicable federal or state
securities laws or other law or regulations. In addition, no Option may be
exercised unless (i) a registration statement under the Securities Act of 1933,
as amended (the “Securities Act”), shall at the time of exercise of the Option
be in effect with respect to the shares issuable upon exercise of the Option or
(ii) in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.

 

THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISABLE UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO
EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS EXERCISABLE PURSUANT
TO THE TERMS HEREOF.

 

As a condition to the exercise of the Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

5.            Non-Transferability of the Option. The Option may not be assigned
or transferred in any manner except by will or by the laws of descent and
distribution.

 

6.            Termination of the Option. The Option shall terminate upon the
first to occur of: (a) the Option Term Date; (b) the last date for exercising
the Option following termination of engagement as described in Paragraph 7
below; or (c) upon a Transfer of Control as described in Paragraph 8 of the
Plan.

 

7.            Termination of Engagement.

 

(a)          Termination of the Option. If the Optionee ceases for any reason to
be engaged with the Company, the Option, to the extent exercisable by the
Optionee on the date on which the Optionee ceased to be so engaged, may be
exercised by the Optionee until the earlier of (i) three (3) months after the
date on which the Optionee’s engagement terminates or (ii) the Option Term Date.
Notwithstanding the foregoing, if the Optionee’s engagement is terminated for
cause (as determined in the sole discretion of the Board) the Option may not be
exercised after the date on which the engagement is so terminated. This Option
Agreement shall be interpreted such that the Option shall not become exercisable
as to any additional Option Shares after the date on which the Optionee ceases
to be engaged with the Company.

 

(b)          Exercise Prevented by Law. Except as provided in this Paragraph 7,
the Option shall terminate and may not be exercised after the Optionee’s
employment with the Company terminates unless the exercise of the Option in
accordance with this

 





3

--------------------------------------------------------------------------------

 



Paragraph 7 is prevented by the provisions of Paragraph 4(c) above. If the
exercise of the Option is so prevented, the Option shall remain exercisable
until the earlier of (i) three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable or (ii) the Option Term
Date.

 

(c)          Optionee Subject to Section 16(b). Notwithstanding the foregoing,
if the exercise of the Option within the applicable time periods set forth above
would subject the Optionee to suit under Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which the Optionee would no longer be subject to such suit, (ii) the
one hundred and ninetieth (190th) day after the Optionee’s termination of
employment, or (iii) the Option Term Date.

 

(d)          Engagement with the Company. For purposes of this Option Agreement,
“engagement with the Company” shall mean service as a director, consultant or
advisor to the Company.

 

8.            Rights as a Stockholder or Employee. The Optionee shall have no
rights as a stockholder with respect to any shares covered by the Option until
the date of the issuance of a certificate or certificates for the shares for
which the Option has been exercised. Nothing in the Option shall confer upon the
Optionee any right to engagement with the Company or interfere in any way with
any right of the Company to terminate the Optionee’s engagement at any time.

 

9.            Binding Effect. This Option Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

 

10.          Termination or Amendment. The Board may terminate or amend this
Option Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Option or any unexercised portion hereof
without the consent of the Optionee.

 

11.          Integrated Agreement. This Option Agreement, together with the Plan
and the Company’s bylaws, constitute the entire understanding and agreement of
the Optionee and the Company with respect to the subject matter contained
herein, and there are no other agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Company with respect
to the subject matter contained herein other than those as set forth or provided
for herein and therein. To the extent contemplated herein, the provisions of
this Option Agreement shall survive any exercise of the Option and shall remain
in full force and effect. The terms and conditions included in the Plan are
incorporated by reference herein, and to the extent that any conflict may exist
between any term or provision of this Option Agreement and any term or provision
of the Plan, the term or provision of the Plan shall control.

 





4

--------------------------------------------------------------------------------

 



12.          Applicable Law. This Option Agreement shall be governed by the laws
of the State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

 

13.          Effect of Certain Transactions. Notwithstanding anything to
contrary in this Option Agreement, in the event that the Optionee has entered
into a nondisclosure, invention and/or non-competition agreement with the
Company and the Optionee is determined, in the reasonable judgment of the
Company’s Board of Directors, to have materially breached any such agreement,
the Optionee shall forfeit any shares acquired pursuant to the Option and 100%
of the Option granted pursuant to this Option Agreement, whether or not
exercisable.

 

 

LIQUIDIA TECHNOLOGIES, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Optionee represents that the Optionee is familiar with the terms and
provisions of this Option Agreement, including the right of first refusal set
forth in the Company’s Bylaws, and hereby accepts the Option subject to all of
the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors of the Company made in good faith upon any questions arising under
this Option Agreement.

 

The undersigned hereby acknowledges receipt of a copy of the Plan.

 

Date:

 

 

 

 

(Signature of Optionee)

 

 

 

 

 

(Printed Name of Optionee)

 

 



5

--------------------------------------------------------------------------------

 



EXHIBIT A

 

[Date]

 

 

 

 

 

Re:         Exercise of Non-Qualified Stock Option

 

Dear Sirs:

 

Pursuant to the terms and conditions of the Nonqualified Stock Option Award
Agreement dated as of              , 200  (the “Agreement”), between
                    (“Optionee”) and Liquidia Technologies, Inc. (the
“Company”), the Optionee hereby agrees to purchase          shares (the
“Shares”) of the Class A Voting Common Stock of the Company and tender payment
in full for such shares in accordance with the terms of the Agreement.

 

The Shares are being issued to Optionee in a transaction not involving a public
offering and pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with such purchase, Optionee
represents, warrants and agrees as follows:

 

1.     The Shares are being purchased for the Optionee’s own account, and not
for the account of any other person, with the intent of holding the Shares for
investment and not with the intent of participating, directly or indirectly, in
a distribution or resale of the Shares or any portion thereof.

 

2.     The Optionee is not acquiring the Shares based upon any representation,
oral or written, by any person with respect to the future value of, or income
from, the Shares, but rather upon independent examination and judgment as to the
prospects of the Company.

 

3.     The Optionee has had complete access to and the opportunity to review all
material documents related to the business of the Company, has examined all such
documents as the Optionee desired, is familiar with the business and affairs of
the Company and realizes that any purchase of the Shares is a speculative
investment and that any possible profit therefrom is uncertain.

 

4.     The Optionee has had the opportunity to ask questions of and receive
answers from the Company and its executive officers and to obtain all
information necessary for the Optionee to make an informed decision with respect
to the investment in the Company represented by the Shares.

 

 



 

--------------------------------------------------------------------------------

 



5.     The Optionee is able to bear the economic risk of any investment in the
Shares, including the risk of a complete loss of the investment, and the
Optionee acknowledges that he or she may need to continue to bear the economic
risk of the investment in the Shares for an indefinite period.

 

6.     The Optionee understands and agrees that the Shares are being issued and
sold to the Optionee without registration under any state or federal laws
relating to the registration of securities, in reliance upon exemptions from
registration under appropriate state and federal laws based in part upon the
representations of the Optionee made herein.

 

7.     The Company is under no obligation to register the Shares or to comply
with any exemption available for sale of the Shares by the Optionee without
registration, and the Company is under no obligation to act in any manner so as
to make Rule 144 promulgated under the 1933 Act available with respect to any
sale of the Shares by the Optionee.

 

8.     The Optionee has not relied upon the Company or an employee or agent of
the Company with respect to any tax consequences related to exercise of this
Option or the disposition of the Shares. The Optionee assumes full
responsibility for all such tax consequences and the filing of all tax returns
and elections the Optionee may be required to or find desirable to file in
connection therewith.

 

 

Very truly yours,

 

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

 

 

(Address)

 

6

--------------------------------------------------------------------------------